                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 VONELL LAVELL SHAW ,

         Petitioner,                                                 ORDER
 v.
                                                             Case No. 20-cv-240-jdp
 SUSAN NOVAK,

         Respondent.


        Petitioner Vonell Lavell Shaw seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than April 8, 2020. Any motion for leave to proceed without prepayment of

the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately September 18,

2019 through the date of the petition, March 18, 2020.




                                           ORDER

        IT IS ORDERED that:

                1.     Petitioner Vonell Lavell Shaw may have until April 8, 2020, to pay the

$5 filing fee or submit a properly supported motion for leave to proceed without prepayment

of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before April 8, 2020, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 18th day of March, 2020.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
